Title: From John Adams to Mathew Carey, 25 January 1814
From: Adams, John
To: Carey, Mathew



Dear Sir
Quincy January 25th 1814

I thank you for the reduction of the Price of the copies of the first Edition of the “Sketches” And I now thank for the two volumes of the Naval history. The arrangement is improved, and the same chaste simplicity is preserved.
I cannot however but wish, that the elegant and masterly Biographia and the social Feasts might be preserved in some reputable collection. My reverend neighbour Dr. Miller a respectable clergyman of the church of England said to me, a student at Harvard College, “Church work, is slow work”. I have found by 38 years experience, that Naval Work is slow work, in this our dear and most enlightened Country I have witnessed
When I wrote the last word “witnessed” My servant brought me from the Post office; your kind Letter of the 18th. and two packetts—containing as I suppose, two copies of the new Edition of the Naval; History. accept my most hearty thanks for these repeated favours.
My wife my children and grand children have been so long and still are so sick, and I am so ill myself that I can scarcely think or write you will therefore I hope excuse your friend for the Present.
John Adams